 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 1 of 53 Page ID #:4031




1    STEPHEN T. FAIRCHILD
2    WA Bar No. 41214; sfairchild@ftc.gov
     RICHARD MCKEWEN
3    WA Bar No. 45041; rmckewen@ftc.gov
4    FEDERAL TRADE COMMISSION
     915 Second Avenue, Suite 2896
5    Seattle, WA 98174
6    Tel.: (206) 220-6350; Fax: (206) 220-6366
7
   ROBERT J. QUIGLEY, Local Counsel
8  CA Bar No. 302879; rquigley@ftc.gov
 9 FEDERAL TRADE COMMISSION
   10990 Wilshire Boulevard, Suite 400
10 Los Angeles, CA 90024
11 Tel.: (310) 824-4300; Fax: (310) 824-4380
12 Attorneys for Plaintiff
13
14                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
15
16
17 FEDERAL TRADE COMMISSION,                     Civ. No. 8:19-cv-02109-JVS (ADSx)
18                     Plaintiff,                [Proposed] STIPULATED ORDER
19                                               FOR PERMANENT INJUNCTION
                             v.                  AND MONETARY JUDGMENT AS
20
                                                 TO DEFENDANTS CAREY G.
21 AMERICAN FINANCIAL SUPPORT                    HOWE, ANNA C. HOWE,
   SERVICES INC., et al.,                        SHUNMIN HSU, RUDDY
22
                                                 PALACIOS, AND OLIVER
23                     Defendants.               POMAZI
24
25
26
27
28
 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 2 of 53 Page ID #:4032




1          Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its
2    Complaint for Permanent Injunction and Other Equitable Relief (“Complaint”), for
3    a permanent injunction and other equitable relief in this matter, pursuant to
4    Sections 13(b) and 19 of the Federal Trade Commission Act (“FTC Act”), 15
5    U.S.C. §§ 53(b), 57b. The Commission and Defendants Carey G. Howe, Anna C.
6    Howe, Shunmin Hsu, Ruddy Palacios, and Oliver Pomazi (each a “Stipulating
7    Defendant,” and collectively, “Stipulating Defendants”) stipulate to the entry of
8    this Stipulated Order for Permanent Injunction and Monetary Judgment as to
9    Defendants Carey G. Howe, Anna C. Howe, Shunmin Hsu, Ruddy Palacios, and
10 Oliver Pomazi (“Order”) to resolve all matters in dispute in this action between
11 them.
12         THEREFORE, IT IS ORDERED as follows:
13                                        FINDINGS
14 1.      This Court has jurisdiction over this matter.
15 2.      The Complaint charges that Defendants participated in deceptive acts or
16 practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45, and the
17 Telemarketing Sales Rule, 16 C.F.R. pt. 310, in the marketing and sale of student
18 loan debt relief services.
19 3.      Stipulating Defendants neither admit nor deny any of the allegations in the
20 Complaint, except as specifically stated in this Order. Only for purposes of this
21 action, Stipulating Defendants admit the facts necessary to establish jurisdiction.
22 4.      Stipulating Defendants waive and release any claim that they may have
23 under the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the
24 prosecution of this action through the date of this Order, and agree to bear their
25 own costs and attorney fees. Furthermore, Stipulating Defendants waive and
26 release any claims that they may have against the Commission, the Receiver, and
27 their agents that relate to this action.
28

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 1
 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 3 of 53 Page ID #:4033




1    5.    Stipulating Defendants and the Commission waive all rights to appeal or
2    otherwise challenge or contest the validity of this Order.
3                                       DEFINITIONS
4          For the purpose of this Order, the following definitions apply:
5    A.    “Assisting Others” includes:
6          1.     performing customer service functions, including receiving or
7          responding to consumer complaints;
8          2.     formulating or providing, or arranging for the formulation or
9          provision of, any advertising or marketing material, including any telephone
10         sales script, direct mail solicitation, or the design, text, or use of images of
11         any Internet website, email, or other electronic communication;
12         3.     formulating or providing, or arranging for the formulation or
13         provision of, any marketing support material or service, including web or
14         Internet Protocol addresses or domain name registration for any Internet
15         websites, affiliate marketing services, or media placement services;
16         4.     providing names of, or assisting in the generation of, potential
17         customers; or
18         5.     performing marketing, billing, or payment services of any kind.
19 B.      “Debt Relief Product or Service” means:
20         1.     With respect to any mortgage, loan, debt, or obligation between a
21         Person and one or more creditors or debt collectors of (a) secured loans or
22         (b) unsecured student loans, any Product or Service represented, expressly or
23         by implication, to:
24                a.    stop, prevent, or postpone any mortgage or deed of foreclosure
25                sale for a Person’s dwelling, any other sale of collateral, any
26                repossession of a Person’s dwelling or other collateral, or otherwise
27
28

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 2
 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 4 of 53 Page ID #:4034




1               save a Person’s dwelling or other collateral from foreclosure or
2               repossession;
3               b.       negotiate, obtain, or arrange a modification, or renegotiate,
4               settle, or in any way alter any terms of the mortgage, loan, debt, or
5               obligation, including a reduction in the amount of interest, principal
6               balance, monthly payments, or fees owed by a Person to a creditor or
7               debt collector of secured loans or unsecured student loans;
8               c.      obtain any forbearance or modification in the timing of
9               payments from any secured, or unsecured student loan, holder or
10              servicer of any mortgage, loan, debt, or obligation;
11              d.      negotiate, obtain, or arrange any extension of the period of time
12              within which a Person may (i) cure his or her default on the mortgage,
13              loan, debt, or obligation, (ii) reinstate his or her mortgage, loan, debt,
14              or obligation, (iii) redeem a dwelling or other collateral, or (iv)
15              exercise any right to reinstate the mortgage, loan, debt, or obligation
16              or redeem a dwelling or other collateral;
17              e.      obtain any waiver of an acceleration clause or balloon payment
18              contained in any promissory note or contract secured by any dwelling
19              or other collateral; or
20              f.      negotiate, obtain, or arrange (i) a short sale of a dwelling or
21              other collateral, (ii) a deed-in-lieu of foreclosure, or (iii) any other
22              disposition of a mortgage, loan, debt, or obligation other than a sale to
23              a third party that is not the secured, or unsecured student loan, holder.
24        The foregoing shall include any manner of claimed assistance, including
25        auditing or examining a Person’s application for the mortgage, loan, debt, or
26        obligation.
27        //
28        //

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 3
 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 5 of 53 Page ID #:4035




1          2.         With respect to any loan, debt, or obligation between a Person and one
2          or more creditors or debt collectors of unsecured student loans, any Product
3          or Service represented, expressly or by implication, to:
4                     a.      repay one or more unsecured student loans, debts, or
5                     obligations; or
6                     b.      combine unsecured student loans, debts, or obligations into one
7                     or more new loans, debts, or obligations.
8    C.    “Person” means any individual, group, unincorporated association, limited
9    or general partnership, corporation, or other business entity.
10 D.    “Product or Service” means any good or service, including any plan or
11 program.
12 E.   “Stipulating Defendants” means Carey G. Howe, Anna C. Howe, Shunmin
13 “Mike” Hsu, Ruddy Palacios a/k/a Ruddy Barahona, and Oliver Pomazi, and any
14 other names by which they might be known, individually, collectively, or in any
15 combination.
16                                           ORDER
17           I.            BAN ON DEBT RELIEF PRODUCTS AND SERVICES
18         IT IS ORDERED that Stipulating Defendants are permanently restrained and
19 enjoined, whether acting directly or through an intermediary, from advertising,
20 marketing, promoting, offering for sale, or selling, or Assisting Others in the
21 advertising, marketing, promoting, offering for sale, or selling, of any Debt Relief
22 Product or Service.
23              II.        PROHIBITION AGAINST MISREPRESENTATIONS
24         IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
25 Defendants’ officers, agents, employees, and attorneys, and all other Persons in
26 active concert or participation with any of them, who receive actual notice of this
27 Order, whether acting directly or indirectly, in connection with the advertising,
28 marketing, promoting, offering for sale, or selling of any Product or Service, are

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 4
 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 6 of 53 Page ID #:4036




1    permanently restrained and enjoined from misrepresenting, or Assisting Others in
2    misrepresenting, expressly or by implication:
3    A.    any material aspect of the nature or terms of any refund, cancellation,
4    exchange, or repurchase policy, including the likelihood of a consumer obtaining a
5    full or partial refund, or the circumstances in which a full or partial refund will be
6    granted to the consumer;
7    B.    that any Person is affiliated with, endorsed or approved by, or otherwise
8    connected to any other Person; government entity; public, non-profit, or other non-
9    commercial program; or any other program;
10 C.      the nature, expertise, position, or job title of any Person who provides any
11 Product or Service;
12 D.      that any Person providing a testimonial has purchased, received, or used the
13 Product or Service;
14 E.      that the experience represented in a testimonial of the product, service, plan,
15 or program represents the Person’s actual experience resulting from the use of the
16 product, service, plan, or program under the circumstances depicted in the
17 advertisement; or
18 F.      any other fact material to consumers concerning any Product or Service,
19 such as: the total costs; any material restrictions, limitations, or conditions; or any
20 material aspect of its performance, efficacy, nature, or central characteristics.
21         III.   PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS
22         IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
23 Defendants’ officers, agents, employees, and attorneys, and all other Persons in
24 active concert or participation with any of them, who receive actual notice of this
25 Order, whether acting directly or indirectly, in connection with the promoting or
26 offering for sale of any Product or Service, are permanently restrained and
27 enjoined from making any representation or Assisting Others in making any
28 representation, expressly or by implication, about the benefits, performance, or

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 5
 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 7 of 53 Page ID #:4037




1    efficacy of any Product or Service, unless the representation is non-misleading,
2    including that, at the time such representation is made, they possess and rely upon
3    competent and reliable evidence that is sufficient in quality and quantity based on
4    standards generally accepted in the relevant fields, when considered in light of the
5    entire body of relevant and reliable evidence, to substantiate that the representation
6    is true.
7                IV.   INJUNCTION RELATING TO TELEMARKETING
8           IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
9    Defendants’ officers, agents, and employees, and all other Persons in active
10 concert or participation with any of them, who receive actual notice of this Order,
11 whether acting directly or indirectly, in connection with telemarketing, advertising,
12 marketing, promoting, offering for sale, or selling of any Product or Service, are
13 hereby permanently restrained and enjoined from:
14 A.       Misrepresenting, directly or by implication, in the sale of goods or services
15 any material aspect of the performance, efficacy, nature, or central characteristics
16 of goods or services that are the subject of a sales offer; and
17 B.       Violating the FTC’s Telemarketing Sales Rule, 16 C.F.R. pt. 310, a copy of
18 which is attached as Attachment A.
19          V.     MONETARY JUDGMENT AND PARTIAL SUSPENSION
20          IT IS FURTHER ORDERED that:
21 A.       Judgment in the amount of Forty-Three Million Three Hundred Thirty-
22 Seven Thousand Two Hundred Ninety-Two Dollars and Eighty-Three Cents
23 ($43,337,292.83) is entered in favor of the Commission against Stipulating
24 Defendants, jointly and severally, as equitable monetary relief.
25 B.       In partial satisfaction of the judgment imposed by Subsection A, the
26 Stipulating Defendants are each ordered to pay to the Commission the following
27 amounts:
28          Carey G. Howe and Anna C. Howe:               $133,496.42

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 6
 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 8 of 53 Page ID #:4038




1          Shunmin Hsu:                                  $43,252.16
2          Ruddy Palacios:                               $260,582.00
3          Oliver Pomazi:                                $54,505.00
4    which, as Stipulating Defendants stipulate, their undersigned counsel will hold in
5    escrow for no purpose other than payment to the Commission. In addition,
6    Stipulating Defendants shall cause to be paid to the Commission all funds held in
7    their counsel’s client trust account pursuant to the Court’s order of January 27,
8    2020 (Doc. 116). Such payments must be made within seven (7) days of entry of
9    this Order by electronic fund transfer in accordance with instructions provided by a
10 representative of the Commission. Upon such payments and, if applicable, all
11 additional payments, asset transfers, and delivery of proof of deeds of trust
12 pursuant to Subsection C below, the remainder of the judgment is suspended,
13 subject to the Subsections below.
14 C.    In addition to making the payments required by Subsection B, the following
15 Stipulating Defendants shall make an additional deferred payment in the amounts
16 listed below. To secure the deferred payments, the Stipulating Defendants hereby
17 grant the FTC a lien and security interest in the real property indicated:
18             Carey G. Howe and Anna C. Howe: $80,302.00 (8282 Valencia
19                Drive, Huntington Beach, California 92647)
20             Shunmin Hsu: $237,840.76 (12602 Barrett Lane, North Tustin,
21                California 92705)
22             Ruddy Palacios: $24,958.29 (1912 Alcor Street, Lomita, California
23                90717)
24 Within thirty (30) days of entry of this Order, each of these Stipulating Defendants
25 shall either record and deliver to the FTC a deed of trust in the real property in the
26 amount indicated, or pay the FTC the full amount of the deferred payment. Any
27 Stipulating Defendant who records and delivers to the FTC a deed of trust must
28

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 7
 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 9 of 53 Page ID #:4039




1    pay the FTC the full amount of the deferred payment no later than one-hundred
2    eighty (180) days following entry of this Order.
3          Each Stipulating Defendant represents and acknowledges that, as to that
4    Stipulating Defendant’s above-listed property, the FTC is relying on the material
5    representations that the Stipulating Defendant is the sole owner of the property or
6    is otherwise empowered to obtain a voluntary lien and deed of trust thereon; title to
7    the property is marketable; and the property is not encumbered by any other lien,
8    mortgage, deed of trust, assignment, pledge, security interest, or other interest not
9    identified in the Financial Attestations listed in Subsection D below. Stipulating
10 Defendants shall maintain in good working order, keep in the same condition,
11 cause existing insurance coverage for the property to remain in force, and take no
12 action to diminish the value of the property, including any structures, fixtures, and
13 appurtenances thereto, as of the date Stipulating Defendants executed their
14 Financial Attestations listing the value of such property. Stipulating Defendants
15 shall be responsible for paying all fees, costs, or other expenses related to
16 recording the voluntary lien and deed of trust described above.
17         Within ten (10) days of the full payment of a Stipulating Defendant’s
18 payment obligation under this Subsection C, the FTC will execute and deliver to
19 such Stipulating Defendant a fully executed conveyance releasing the FTC’s lien
20 and security interest in the subject property, which upon the Stipulating
21 Defendant’s receipt may be immediately perfected by recordation.
22 D.      In the event that any Stipulating Defendant fails to make a required payment
23 when due under Subsection B or C, the entire judgment amount, less any amount
24 previously paid, shall immediately become due and payable by that Stipulating
25 Defendant. Interest computed at the rate prescribed under 28 U.S.C. § 1961, as
26 amended, shall immediately begin to accrue on the unpaid balance. Time is of the
27 essence for the payments specified in this Section.
28

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 8
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 10 of 53 Page ID
                                      #:4040



1    E.    The Commission’s agreement to the suspension of part of the judgment is
2    expressly premised upon the truthfulness, accuracy, and completeness of
3    Defendants’ sworn financial statements and related documents (collectively,
4    “Financial Attestations”) submitted to the Commission or attached to this Order,
5    namely:
6          1.    the Financial Statement of Individual Defendant Carey G. Howe
7          signed on November 16, 2019;
8          2.    the Addendum to Carey G. Howe’s Individual Financial Disclosure
9          Form signed on February 14, 2020, including the additional items;
10         3.    the Second Addendum to Carey G. Howe’s Individual Financial
11         Disclosure Form signed on March 19, 2020, including the attachments;
12         4.    the Third Addendum to Cary G. Howe’s Individual Financial
13         Disclosure Form signed on July 1, 2020;
14         5.    the Declaration of Carey G. Howe executed on July 24, 2020;
15         6.    the Declaration of Anna C. Howe executed on July 21, 2020;
16         7.    the Financial Statement of Individual Defendant Shunmin Hsu signed
17         on November 17, 2019, including the attachments;
18         8.    the Addendum to Shunmin Hsu’s Financial Disclosure Form signed
19         on February 12, 2020, including the additional items;
20         9.    the Second Addendum to Shunmin Hsu’s Financial Disclosure Form
21         signed on July 2, 2020;
22         10.   the Declaration of Shunmin Hsu executed on July 23, 2020;
23         11.   the Financial Statement of Individual Defendant Ruddy Palacios
24         signed on November 18, 2019, including the attachments;
25         12.   the Addendum to Ruddy Palacios’s Financial Disclosure Form signed
26         on February 13, 2020, including the additional items;
27         13.   the Second Addendum to Ruddy Palacios’s Financial Disclosure form
28         signed on June 30, 2020;

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 9
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 11 of 53 Page ID
                                      #:4041



1          14.   the Payoff Statement for Ruddy Palacios dated June 11, 2020;
2          15.   the Declaration of Ruddy Palacios executed on July 24, 2020;
3          16.   the Financial Statement of Individual Defendant Oliver Pomazi signed
4          on November 15, 2019;
5          17.   the Addendum to Oliver Pomazi’s Financial Disclosure Form signed
6          on February 12, 2020, including the additional items; and
7          18.   the Second Addendum to Oliver Pomazi’s Financial Disclosure Form
8          signed on July 2, 2020.
9    F.    The suspension of the judgment will be lifted as to any Stipulating
10 Defendant if, upon motion by the Commission, the Court finds that Stipulating
11 Defendant failed to disclose any material asset, materially misstated the value of
12 any asset, or made any other material misstatement or omission in the Financial
13 Attestations identified above.
14 G.   If the suspension of the judgment is lifted, the judgment becomes
15 immediately due as to that Stipulating Defendant in the amount specified in
16 Subsection A above (which the parties stipulate only for purposes of this Section
17 represents the consumer injury alleged in the Complaint), less any payment
18 previously made pursuant to this Section, plus interest computed from the date of
19 entry of this Order.
20                 VI.   ADDITIONAL MONETARY PROVISIONS
21         IT IS FURTHER ORDERED that:
22 A.      Stipulating Defendants relinquish dominion and all legal and equitable right,
23 title, and interest in all assets transferred pursuant to this Order and may not seek
24 the return of any assets.
25 B.     The facts alleged in the Complaint will be taken as true, without further
26 proof, in any subsequent civil litigation by or on behalf of the Commission,
27 including in a proceeding to enforce its rights to any payment or monetary
28

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 10
    Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 12 of 53 Page ID
                                     #:4042



1   judgment pursuant to this Order, such as a nondischargeability complaint in any
2   bankruptcy case.
3   C.     The facts alleged in the Complaint establish all elements necessary to sustain
4   an action by the Commission pursuant to Section 523(a)(2)(A) of the Bankruptcy
5   Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have collateral estoppel effect
6   for such purposes.
7   D.     Stipulating Defendants acknowledge that their Taxpayer Identification
8   Numbers (Social Security Numbers or Employer Identification Numbers), which
9   Stipulating Defendants previously submitted to the Commission, may be used for
10 collecting and reporting on any delinquent amount arising out of this Order, in
11 accordance with 31 U.S.C. § 7701.
12 E.      All money paid to the Commission pursuant to this Order may be deposited
13 into a fund administered by the Commission or its designee to be used for
14 equitable relief, including consumer redress and any attendant expenses for the
15 administration of any redress fund. If a representative of the Commission decides
16 that direct redress to consumers is wholly or partially impracticable or money
17 remains after redress is completed, the Commission may apply any remaining
18 money for such other equitable relief (including consumer information remedies)
19 as it determines to be reasonably related to Defendants’ practices alleged in the
20 Complaint. Any money not used for such equitable relief is to be deposited to the
21 U.S. Treasury as disgorgement. Stipulating Defendants have no right to challenge
22 any actions the Commission or its representatives may take pursuant to this
23 Subsection.
24 F.      The asset freeze imposed by the preliminary injunction order entered on
25 December 17, 2019 (Doc. 79), is modified to permit the payments identified in
26 Section V.B–C. The asset freeze shall otherwise remain in full force and effect
27 until the completion of all such payments, after which the asset freeze shall be
28 dissolved as to the Stipulating Defendants.

    STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
    DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
    AND OLIVER POMAZI – 11
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 13 of 53 Page ID
                                      #:4043



1    G.    Upon completion of all payments identified in Section V.B–C, the Court’s
2    order of January 27, 2020, is dissolved.
3                           VII. CUSTOMER INFORMATION
4          IT IS FURTHER ORDERED that Stipulating Defendants, their officers,
5    agents, employees, and attorneys, and all other Persons in active concert or
6    participation with any of them, who receive actual notice of this Order, whether
7    acting directly or indirectly, in connection with the advertising, marketing,
8    promoting, offering for sale, or selling of any Product or Service, are permanently
9    restrained and enjoined from directly or indirectly:
10 A.      failing to provide sufficient customer information to enable the Commission
11 to efficiently administer consumer redress. If a representative of the Commission
12 requests in writing any information related to redress, Stipulating Defendants must
13 provide it, in the form prescribed by the Commission, within 14 days;
14 B.      disclosing, using, or benefitting from customer information, including the
15 name, address, telephone number, email address, social security number, other
16 identifying information, or any data that enables access to a customer’s account
17 (including a credit card, bank account, or other financial account), that any
18 Defendant obtained prior to entry of this Order in connection with the sale and
19 marketing of student loan debt relief services; and
20 C.      failing to destroy such customer information in all forms in their possession,
21 custody, or control within 30 days after receipt of written direction to do so from a
22 representative of the Commission.
23         Provided, however, that customer information need not be disposed of, and
24 may be disclosed, to the extent requested by a government agency or required by
25 law, regulation, or court order.
26 //
27 //
28 //

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 12
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 14 of 53 Page ID
                                      #:4044



1                                  VIII. COOPERATION
2          IT IS FURTHER ORDERED that Stipulating Defendants must fully
3    cooperate with representatives of the Commission and the Receiver in this case and
4    in any investigation related to or associated with the transactions or the
5    occurrences that are the subject of the Complaint. Stipulating Defendants must
6    provide truthful and complete information, evidence, and testimony. Stipulating
7    Defendants must appear and cause their employees, representatives, or agents to
8    appear for interviews, discovery, hearings, trials, and any other proceedings that a
9    Commission or Receiver’s representative may reasonably request upon five (5)
10 days written notice, or other reasonable notice, at such places and times as a
11 Commission or Receiver’s representative may designate, without the service of a
12 subpoena.
13                       IX.    ORDER ACKNOWLEDGMENTS
14         IT IS FURTHER ORDERED that Stipulating Defendants obtain
15 acknowledgments of receipt of this Order:
16 A.      Each Stipulating Defendant, within 7 days of entry of this Order, must
17 submit to the Commission an acknowledgment of receipt of this Order sworn
18 under penalty of perjury, in the form attached to this Order.
19 B.      For 15 years after entry of this Order, each Stipulating Defendant for any
20 business that such Stipulating Defendant, individually or collectively with any
21 other Defendants, is the majority owner or controls directly or indirectly, must
22 deliver a copy of this Order to: (1) all principals, officers, directors, and LLC
23 managers and members; (2) all employees having managerial responsibilities for
24 the conduct specified in Section IV and all agents and representatives who
25 participate in the conduct specified in Section IV; (3) any payment processor or
26 lead broker or generator used by the business; and (4) any business entity resulting
27 from any change in structure as set forth in the Section titled Compliance
28 Reporting. Delivery must occur within 7 days of entry of this Order for current

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 13
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 15 of 53 Page ID
                                      #:4045



1    personnel. For all others, delivery must occur before they assume their
2    responsibilities.
3    C.    From each individual or entity to which a Stipulating Defendant delivered a
4    copy of this Order, that Stipulating Defendant must obtain and deliver to the
5    Commission, within 30 days, a signed and dated acknowledgment of receipt of this
6    Order, in the form attached to this Order.
7                          X.     COMPLIANCE REPORTING
8          IT IS FURTHER ORDERED that Stipulating Defendants make timely
9    submissions to the Commission:
10 A.      One year after entry of this Order, each Stipulating Defendant must submit a
11 compliance report, sworn under penalty of perjury. In the compliance report, each
12 Individual Defendant must:
13         1.     identify all telephone numbers and all physical, postal, email and
14         Internet addresses, including all residences, as designated points of contact,
15         which representatives of the Commission may use to communicate with
16         Stipulating Defendant;
17         2.     identify all business activities, including any business for which such
18         Stipulating Defendant performs services whether as an employee or
19         otherwise and any entity in which such Stipulating Defendant has any
20         ownership interest, including the names, telephone numbers, and physical,
21         postal, email, and Internet addresses of all such businesses;
22         3.     describe in detail the activities of each business, including the goods
23         and services offered, the means of advertising, marketing, and sales, and the
24         involvement of any other Defendant (which Stipulating Defendants must
25         describe if they know or should know due to their own involvement)
26         3.     describe in detail such Stipulating Defendant’s involvement in each
27         such business, including title, role, responsibilities, participation, authority,
28         control, and any ownership;

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 14
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 16 of 53 Page ID
                                      #:4046



1          4.    describe in detail whether and how that Stipulating Defendant is in
2          compliance with each Section of this Order; and
3          5.    provide a copy of each Order Acknowledgment obtained pursuant to
4          this Order, unless previously submitted to the Commission.
5    B.    For 15 years after entry of this Order, each Stipulating Defendant must
6    submit a compliance notice, sworn under penalty of perjury, within 14 days of any
7    change in the following:
8          1.    Each Stipulating Defendant must report any change in: (a) any
9          designated point of contact; or (b) the structure of any entity that Stipulating
10         Defendant has any ownership interest in or controls directly or indirectly that
11         may affect compliance obligations arising under this Order, including:
12         creation, merger, sale, or dissolution of the entity or any subsidiary, parent,
13         or affiliate that engages in any acts or practices subject to this Order.
14         2.    Additionally, each Stipulating Defendant must report any change in:
15         (a) name, including aliases or fictitious name, or residence address; or (b)
16         title or role in any business activity, including any business for which such
17         Stipulating Defendant performs services whether as an employee or
18         otherwise and any entity in which such Stipulating Defendant has any
19         ownership interest, and identify the name, physical address, and any Internet
20         address of the business or entity.
21 C.     Each Stipulating Defendant must submit to the Commission notice of the
22 filing of any bankruptcy petition, insolvency proceeding, or similar proceeding by
23 or against such Stipulating Defendant within 14 days of its filing.
24 D.    Any submission to the Commission required by this Order to be sworn under
25 penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746,
26 such as by concluding: “I declare under penalty of perjury under the laws of the
27 United States of America that the foregoing is true and correct. Executed on:
28

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 15
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 17 of 53 Page ID
                                      #:4047



1    _____” and supplying the date, signatory’s full name, title (if applicable), and
2    signature.
3    E.    Unless otherwise directed by a Commission representative in writing, all
4    submissions to the Commission pursuant to this Order must be emailed to
5    DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
6    Associate Director for Enforcement, Bureau of Consumer Protection, Federal
7    Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
8    subject line must begin: FTC v. American Financial Support Services Inc., et al.,
9    X200005.
10                               XI.    RECORDKEEPING
11         IT IS FURTHER ORDERED that Stipulating Defendants must create certain
12 records for 15 years after entry of the Order, and retain each such record for 5
13 years. Specifically, each Stipulating Defendant for any business that such
14 Stipulating Defendant, individually or collectively with any other Defendants, is a
15 majority owner of or controls directly or indirectly, must create and retain the
16 following records:
17 A.      accounting records showing the revenues from all goods or services sold;
18 B.      personnel records showing, for each person providing services, whether as
19 an employee or otherwise, that person’s: name; addresses; telephone numbers; job
20 title or position; dates of service; and (if applicable) the reason for termination;
21 C.      records of all consumer complaints and refund requests, whether received
22 directly or indirectly, such as through a third party, and any response;
23 D.      all records necessary to demonstrate full compliance with each provision of
24 this Order, including all submissions to the Commission; and
25 E.      a listing of all payment processors and lead brokers or generators used in the
26 conduct of the business.
27 //
28 //

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 16
    Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 18 of 53 Page ID
                                     #:4048



1                         XII. COMPLIANCE MONITORING
2          IT IS FURTHER ORDERED that, for the purpose of monitoring Stipulating
3    Defendants’ compliance with this Order, including the Financial Attestations upon
4    which part of the judgment was suspended and any failure to transfer any assets as
5    required by this Order:
6    A.    Within 14 days of receipt of a written request from a representative of the
7    Commission, each Stipulating Defendant must: submit additional compliance
8    reports or other requested information, which must be sworn under penalty of
9    perjury; appear for depositions; and produce documents for inspection and
10 copying. The Commission is also authorized to obtain discovery, without further
11 leave of court, using any of the procedures prescribed by Federal Rules of Civil
12 Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
13 B.       For matters concerning this Order, the Commission is authorized to
14 communicate directly with each Stipulating Defendant. Such Stipulating
15 Defendant must permit representatives of the Commission to interview any
16 employee or other person affiliated with any Stipulating Defendant who has agreed
17 to such an interview. The person interviewed may have counsel present.
18 C.      The Commission may use all other lawful means, including posing, through
19 its representatives, as consumers, suppliers, or other individuals or entities, to
20 Stipulating Defendants or any individual or entity affiliated with Stipulating
21 Defendants, without the necessity of identification or prior notice. Nothing in this
22 Order limits the Commission’s lawful use of compulsory process, pursuant to
23 Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
24 D.      Upon written request from a representative of the Commission, any
25 consumer reporting agency must furnish consumer reports concerning Stipulating
26 Defendants, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C.
27 § 1681b(a)(1).
28 //

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 17
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 19 of 53 Page ID
                                      #:4049



1                          XIII. DISPOSITION OF APPEALS
2          IT IS FURTHER ORDERED that, within three (3) business days after entry
3    of this Order, Stipulating Defendants shall move to dismiss, with prejudice and
4    without seeking attorney’s fees and costs, their appeals in the Ninth Circuit Court
5    of Appeals arising from this Court’s entry of a Preliminary Injunction, Ninth
6    Circuit Case Nos. 20-55091 and 20-55092.
7                       XIV. RETENTION OF JURISDICTION
8          IT IS FURTHER ORDERED that this Court retains jurisdiction of this
9    matter for purposes of construction, modification, and enforcement of this Order.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 18
Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 20 of 53 Page ID
                                 #:4050




I    SO STIPULATED AND AGREED:
2
     FOR PLAINTIFF FEDERAL TRADE COMMISSION:

4
5

6              T. Fairchild, Attorney
     Richard McKewen, Attorney
7
     Federal Trade Commission
8    915 Second Avenue, Suite 2896
9    Seattleo WA 98174
     (206) 220 -447 6 (Fairchild)
r0   (20 6) 220 -4 59 5 (McKewen)
11   (206) 220-6366 (tax)
     sfairchild@ftc.gov
t2   rmckewen@ftc.gov
13

l4
15

t6 FOR DEFENDAIITS CAREY G. HOWE, SHUNMIN "MIKE" HSU, RUDDY
                        BARAHONA, and OLMR POMAZI:
t7 PALACIOS a/k/a RUDDY
18

l9
20
     "F^r*$,IrlrJ         #..-a)                Date: 7-21-2020
     Ariana Seldman Hawbecker
2t   Bienert I Katzman PC
     903 Calle Amanecer
22
     San Clemente, CA 92673
23   (949) 369-3700 (phone)
     (e49) 36e-3701 (fax)
24
     ahawbecker@bienertkatzman. com
25
26
27
28


     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI_    19
    Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 21 of 53 Page ID
                                     #:4051




1     STIPULATING DEFENDANTS CAREY G. HOWE, ANNA C. HOWE,
      SHUNMIN "MIKE" HSU, RUDDY PALACIOS a/k/a RUDDY BARAHONA,
2     and OLIVER POMAZI:
3
4
5                                                     Date:   1- · 21 · zozo
6     Carey G. Howe, individ\ Uy and as an officer
7     of Arete Financial Group; Arete Financial
      Group LLC; CBC Conglomerate LLC; and La
8     Casa Bonita Investments, Inc.
9
10                                                    Date:
11    Anna C. Howe, pro se, individually and as an
      officer of CBC Conglomerate LLC
12
13
                                                      Date:
14
      Shunmin "Mike" Hsu, individually and as an
15 officer of Arete Financial Group; Arete
16 Financial Group LLC; CBC Conglomerate
      LLC; and La Casa Bonita Investments, Inc.
17
18
                                                      Date:
19
      Ruddy Palacios a/k/a Ruddy Barahona,
20    individually and as an officer of Arete
21    Financial Group; Arete Financial Group LLC;
      and Diamond Choice Inc.
22
23
                                                      Date:
24
      Oliver Pomazi, individually and as an officer
25    of Arete Financial Group; Arete Financial
26    Group LLC; and J&L Enterprise LLC

27
28


     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONET ARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS
     AND OLIVER POMAZI - 20                                                    '
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 22 of 53 Page ID
                                      #:4052



1    STIPULATING DEFENDANTS CAREY G. HOWE, ANNA C. HOWE,
     SHUNMIN “MIKE” HSU, RUDDY PALACIOS a/k/a RUDDY BARAHONA,
2    and OLIVER POMAZI:
3
4
5    ______________________________________          Date: __________
6    Carey G. Howe, individually and as an officer
7    of Arete Financial Group; Arete Financial
     Group LLC; CBC Conglomerate LLC; and La
8    Casa Bonita Investments, Inc.
9
10 ______________________________________            Date: __________
11 Anna C. Howe, pro se, individually and as an
   officer of CBC Conglomerate LLC
12
13
   ______________________________________            Date: __________
14
   Shunmin “Mike” Hsu, individually and as an
15 officer of Arete Financial Group; Arete
16 Financial Group LLC; CBC Conglomerate
   LLC; and La Casa Bonita Investments, Inc.
17
18
   ______________________________________            Date: __________
19
   Ruddy Palacios a/k/a Ruddy Barahona,
20 individually and as an officer of Arete
21 Financial Group; Arete Financial Group LLC;
   and Diamond Choice Inc.
22
23
   ______________________________________            Date: __________
24
   Oliver Pomazi, individually and as an officer
25 of Arete Financial Group; Arete Financial
26 Group LLC; and J&L Enterprise LLC
27
28

     STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
     DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
     AND OLIVER POMAZI – 20
 Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 23 of 53 Page ID
                                  #:4053




1    STIPULATING DEFENDANTS CAREY G. HOWE, ANNA C. HOWE,
     SHUNMIN "MIKE" HSU, RUDDY PALACIOS a/k/a RUDDY BARAHONA,
2    and OLIVER POMAZI:
3
4
5                                                    Date:   ----
6    Carey G. Howe, individually and as an officer
7    of Arete Financial Group; Arete Financial
     Group LLC; CBC Conglomerate LLC; and La
8    Casa Bonita Investments, Inc.
9
IO                                                   Date:
                                                             ----
II   Anna C. Howe, pro se, individually and as an
     officer of CBC Conglomerate LLC
12
13
                                                     Date:
14
     Shunmin "Mike" Hsu, individually and as an
15   officer of Arete Financial Group; Arete
I6   Financial Group LLC; CBC Conglomerate
     LLC; and La Casa Bonita Investments, Inc.
I7
18
                                                     Date:
I9                                                           ----
     Ruddy Palacios a/k/a Ruddy Barahona,
20   individually and as an officer of Arete
21   Financial Group; Arete Financial Group LLC;
     and Diamond Choice Inc.
22
23
                                                     Date:
24                                                           ----
     Oliver Pomazi, individually and as an officer
25   of Arete Financial Group; Arete Financial
26   Group LLC; and J&L Enterprise LLC
27
28


     STIPULATED ORDER FOR PERMAN ENT INJUNCHON AND MON ETARY JUDGMENT AS TO
     DEPENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU , RUDDY PALACIOS,
     AND OLIVER POMAZI - 20
        Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 24 of 53 Page ID
                                         #:4054




    l                                                    • HO      , NN  • HOW ,
                                                          10 .. /kl RUDD DAH.AHONA,
2
3
4
5                                                           Dat :   ----
6        Carey G. How , individually and as an officer
7        of ret Financial Group; Arete Financial
         Group LLC; CBC onglomerate LLC; and La
         C    Bonita Inv tments, Inc.
9
10                                                          Date:   ----
11         nna . H w pro e, individually and a an
         offi r f CB      onglom rate LL
12
1
                                                            Date:   ----
    hunmin ~ Mik " H u, individually and a an
1 offi r of Aret Financial Group; Arete
16 Financial Group LLC· CBC Conglomerate
   LLC· and La Casa Bonita Investments Inc.
17
I
                                                            Date:
19
     uddy Palacios a/k/a Ruddy Barahona
20 individually and as an officer of Arete
21 Financial Group; Arete Financial Group LLC;
   and Diamond Choice Inc.
22
23
                                                            Date: - - - -
24
         Oliver Pomazi, individually and as an officer
25       of Arete Financial Group; Arete Financial
26 Group LLC; and J&L Enterprise LLC

27
28

         STTPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
         DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
         AND OLTVER P~O~M~AZ.
                           ~I-- 2~0-------------------
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 25 of 53 Page ID
                                       #:4055



 1    STIPULATING DEFENDANTS CAREY G. HOWE, ANNA C. HOWE,
      SHUNMIN "MIKE" HSU, RUDDY PALACIOS a/k/a RUDDY BARAHONA,
 2    and OLIVER POMAZI:
 3
 4
 5                                                    Date: - - - - -
 6    Carey G. Howe, individually and as an officer
 7    of Arete Financial Group; Arete Financial
      Group LLC; CBC Conglomerate LLC; and La
 8    Casa Bonita Investments, Inc.
· 9
 10                                                   Date: - - - -
 11   Anna C. Howe, pro se, individually and as an
      officer of CBC Conglomerate LLC
 12
 13
 14                                                   Date: - - - - -
      Shunmin "Mike" Hsu, individually and as an
 15   officer of Arete Financial Group; Arete
 16   Financial Group LLC; CBC Conglomerate
      LLC; and La Casa Bonita Investments, Inc.
 17
 18
                                                      Date:
 19
      Ruddy Palacios a/k/a Ruddy Barahona,
20    individually and as an officer of Arete
21    Financial Group; Arete Financial Group LLC;
      and Diamond Choice Inc.
22
23
                                                      Date: 7/z./(w
24
      Oliver Pomazi, individually and as an officer
25    of Arete Financial Group; Arete Financial
26    Group LLC; and J&L Enterprise LLC

27
28

      STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT AS TO
      DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU, RUDDY PALACIOS,
      AND OLIVER POMAZI - 20
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 26 of 53 Page ID
                                      #:4056



1                         UNITED STATES DISTRICT COURT
2                        CENTRAL DISTRICT OF CALIFORNIA

3    FEDERAL TRADE COMMISSION,
4                                                  Civ. No. 8:19-cv-02109-JVS (ADSx)
                         Plaintiff,
5
                                                   ACKNOWLEDGEMENT BY
6                              v.                  AFFIDAVIT OF RECEIPT OF
7                                                  ORDER BY DEFENDANT
     AMERICAN FINANCIAL SUPPORT
8    SERVICES INC., et al.,
9
                         Defendants.
10
11
     1.    My name is ___________________________. I am a U.S. citizen over the
12
     age of eighteen, and I have personal knowledge of the facts set forth in this
13
     Acknowledgement.
14
15
     2.    I was a Defendant in Federal Trade Commission v. American Financial
16
     Support Services Inc., et al., which is the court case listed near the top of this page.
17
18
     3.    On ___________________, 2020, I received a copy of the Stipulated Order
19
     for Permanent Injunction and Monetary Judgment as to Defendants Carey G.
20
     Howe, Anna C. Howe, Shunmin Hsu, Ruddy Palacios, and Oliver Pomazi, which
21
     was signed by the Honorable James V. Selna and entered by the Court on
22
     _____________, 2020.
23
24
     I declare under penalty of perjury under the laws of the United States of America
25
     that the foregoing is true and correct.
26
           Executed on _________________, 2020, at __________________.
27
28
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 27 of 53 Page ID
                                      #:4057



1                                                    _________________________
                                                     [Defendant]
2    State of ______________, City of ____________
3
     Subscribed and sworn to before me
4    this ____ day of _______, 20__.
5
           ______________________
6
           Notary Public
7
8          My commission expires:
           ______________________
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 28 of 53 Page ID
                                      #:4058



1                        UNITED STATES DISTRICT COURT
2                       CENTRAL DISTRICT OF CALIFORNIA

3    FEDERAL TRADE COMMISSION,
4                                                Civ. No. 8:19-cv-02109-JVS (ADSx)
                        Plaintiff,
5
                                                 ACKNOWLEDGEMENT BY
6                             v.                 DECLARATION OF RECEIPT OF
7                                                ORDER BY A NON-PARTY
     AMERICAN FINANCIAL SUPPORT
8    SERVICES INC., et al.,
9
                        Defendants.
10
11
     1.    I, __________________________________, received a copy of the
12
     Stipulated Order for Permanent Injunction and Monetary Judgment as to
13
     Defendants Carey G. Howe, Anna C. Howe, Shunmin Hsu, Ruddy Palacios, and
14
     Oliver Pomazi in the case of Federal Trade Commission v. American Financial
15
     Support Services Inc., et al., on _______________________, 20___.
16
17
     2.    I was not a Defendant in that court case. My title or relationship with
18
     Defendant(s) ________________________________________ is:
19
     __________________________________________________________________.
20
21
     3.    I declare under penalty of perjury under the laws of the United States of
22
     America that the foregoing is true and correct.
23
24
     Executed on _________________, 20___, at _______________________ [place].
25
                                                        Signed:
26
27
                                                        _________________________
28
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 29 of 53 Page ID
                                      #:4059



1
2                             ATTACHMENT A
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 30 of 53 Page ID
                                       #:4060




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT           Attachment A - page 1
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 31 of 53 Page ID
                                       #:4061




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT           Attachment A - page 2
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 32 of 53 Page ID
                                       #:4062




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT           Attachment A - page 3
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 33 of 53 Page ID
                                       #:4063




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT           Attachment A - page 4
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 34 of 53 Page ID
                                       #:4064



          include a payment order cleared through an Automated Clearinghouse (ACH)
          Network or subject to the Truth in Lending Act, 15 U.S.C. 1601 et seq., and
          Regulation Z, 12 CFR part 1026.

               (dd) Seller means any person who, in connection with a telemarketing
          transaction, provides, offers to provide, or arranges for others to provide goods or
          services to the customer in exchange for consideration.

              (ee) State means any state of the United States, the District of Columbia,
          Puerto Rico, the Northern Mariana Islands, and any territory or possession of the
          United States.

                (ff) Telemarketer means any person who, in connection with telemarketing,
          initiates or receives telephone calls to or from a customer or donor.

               (gg) Telemarketing means a plan, program, or campaign which is conducted to
          induce the purchase of goods or services or a charitable contribution, by use of one
          or more telephones and which involves more than one interstate telephone call. The
          term does not include the solicitation of sales through the mailing of a catalog which:
          contains a written description or illustration of the goods or services offered for sale;
          includes the business address of the seller; includes multiple pages of written
          material or illustrations; and has been issued not less frequently than once a year,
          when the person making the solicitation does not solicit customers by telephone but
          only receives calls initiated by customers in response to the catalog and during
          those calls takes orders only without further solicitation. For purposes of the
          previous sentence, the term "further solicitation" does not include providing the
          customer with information about, or attempting to sell, any other item included in the
          same catalog which prompted the customer's call or in a substantially similar
          catalog.

                (hh) Upselling means soliciting the purchase of goods or services following an
          initial transaction during a single telephone call. The upsell is a separate
          telemarketing transaction, not a continuation of the initial transaction. An "external
          upsell" is a solicitation made by or on behalf of a seller different from the seller in the
          initial transaction, regardless of whether the initial transaction and the subsequent
          solicitation are made by the same telemarketer. An "internal upsell" is a solicitation
          made by or on behalf of the same seller as in the initial transaction, regardless of
          whether the initial transaction and subsequent solicitation are made by the same
          telemarketer.

          [75 FR 48516, Aug. 10, 2010, as amended at 80 FR 77557, Dec. 14, 2015]




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT                                Attachment A - page 5
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 35 of 53 Page ID
                                       #:4065




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT           Attachment A - page 6
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 36 of 53 Page ID
                                       #:4066




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT           Attachment A - page 7
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 37 of 53 Page ID
                                       #:4067




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT           Attachment A - page 8
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 38 of 53 Page ID
                                       #:4068




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT           Attachment A - page 9
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 39 of 53 Page ID
                                       #:4069




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 10
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 40 of 53 Page ID
                                       #:4070




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 11
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 41 of 53 Page ID
                                       #:4071




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 12
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 42 of 53 Page ID
                                       #:4072




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 13
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 43 of 53 Page ID
                                       #:4073




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 14
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 44 of 53 Page ID
                                       #:4074




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 15
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 45 of 53 Page ID
                                       #:4075




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 16
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 46 of 53 Page ID
                                       #:4076




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 17
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 47 of 53 Page ID
                                       #:4077




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 18
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 48 of 53 Page ID
                                       #:4078




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 19
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 49 of 53 Page ID
                                       #:4079




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 20
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 50 of 53 Page ID
                                       #:4080




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 21
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 51 of 53 Page ID
                                       #:4081




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 22
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
      Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 52 of 53 Page ID
                                       #:4082




STIPULATED ORDER FOR PERMANENT INJUNCTION AND MONETARY JUDGMENT          Attachment A - page 23
AS TO DEFENDANTS CAREY G. HOWE, ANNA C. HOWE, SHUNMIN HSU,
RUDDY PALACIOS, AND OLIVER POMAZI
     Case 8:19-cv-02109-JVS-ADS Document 144 Filed 09/09/20 Page 53 of 53 Page ID
                                      #:4083



1                             CERTIFICATE OF SERVICE
2          I hereby certify that on this 9th day of September, 2020, I caused the
3    following documents to be electronically filed with the Clerk of the Court using the
4    CM/ECF system, which will send notification of the filing to all participants in the
5    case who are registered CM/ECF users:
6        [Proposed] Stipulated Order for Permanent Injunction and Monetary
7          Judgment as to Defendants Carey G. Howe, Anna C. Howe, Shunmin Hsu,
8          Ruddy Palacios, and Oliver Pomazi
9          I further certify that I caused the foregoing documents to be delivered to the
10 following, in the manner indicated:
11
12         Anna Howe
           annahowe2014@gmail.com
13         via email
14
15
16
                                            Respectfully submitted,
17
18 Dated: September 9, 2020                 /s/ Stephen T. Fairchild
                                            Stephen T. Fairchild
19
                                            Attorney for Plaintiff
20                                          FEDERAL TRADE COMMISSION
21
22
23
24
25
26
27
28
